Timt.xN, J.
In tbis case I dissent from tbe conclusion tliat the promisor and promisee, in a contract executory on tbe part of the promisor but executed on tbe part of the promisee, which contract contains a promise to pay a sum of money to a third person who parted witb no consideration, cannot, while tbe contract remains executory and unperformed on tbe part of tbe promisor, rescind that contract and return tbe consideration to the promisee without tbe assent of such third person and without tbe aid of a court. In Tweeddale v. Tweeddale, 116 Wis. 517, 93 N. W. 440, the contract bad been executed according to its terms between tbe immediate parties thereto, and to say tbe least tbe rule of that case should not be extended. Suppose tbe rule of the majority opinion in tbis case were applied in a case like Dilger v. McQuade, post, p. 328, 148 N. W. 1085, if the immediate parties bad attempted a rescission?
I am .authorized to say that Justices Siebecicee, and Kee-wiN concur in tbis dissent.